DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a piston disposed adjacent to the first piston piece can reciprocate relative to the cylinder body, and a piston disposed away from the first piston piece” is unclear.  It is not clear if the pistons disposed adjacent and away from the first piston piece are the previously defined “two pistons” of claim 4 or if they are newly established pistons for claim 5.  
Regarding claim 17, the limitation “a piston disposed adjacent to the first piston piece can reciprocate relative to the cylinder body, and a piston disposed away from the first piston piece” is unclear.  It is not clear if the pistons disposed adjacent and away from the first piston piece are the previously defined “two pistons” of claim 16 or if they are newly established pistons for claim 17.
Claim 8 recites the limitation "the buffer member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 8 is improperly dependent on claim 3.  The buffer member has been defined in claim 4.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s provided prior art Wang (CN 201953557 U).
Regarding claim 1, Wang discloses a hydraulic cylinder (3) and a hydraulic motor (6); wherein the hydraulic cylinder includes a relatively independent oil storage cylinder (4) and a working cylinder (31); the working cylinder is provided with a first piston piece (32) and is divided into an expansion chamber (321) and a contraction chamber (322) by the first piston piece (fig 1); the expansion chamber (321) is in communication with the oil storage cylinder (4) by means of a first one-way oil discharge pipe (fig 1, 34/341); the contraction chamber (322) is in communication with the oil storage cylinder by means of a second one-way oil discharge pipe (34/341); the oil storage cylinder (4) defines an oil outlet hole (fig 1 at least top of 4); an input end of the hydraulic motor (6) is connected to the oil outlet hole (fig 1); an output end of the hydraulic motor (6) is in communication respectively with the expansion chamber (321) by means of a first one-way oil return pipe (35/351) and with the contraction chamber (322) by means of a second one-way oil return pipe (35/351); thereby the hydraulic motor can be driven to perform one-way rotation by the first piston piece reciprocating in the working cylinder (at least English, abstract).
Regarding claim 11, Wang discloses wherein: the oil storage cylinder and the working cylinder are respectively two non-linearly arranged and independent cylinders (wherein fig 1 has been interpreted to show wherein the motor and storage cylinders are remote from the cylinder 3).
Regarding claim 12, Wang discloses a rotary motor (generator, not shown) mated with a hydraulic motor in the vibration damping component, the rotary motor being drivable by the hydraulic motor for energy recovery (attached English translation, page two last paragraph, and at least wherein the generator (not shown) is in transmission connection with the motor); or, the rotary motor being controllable and controlling the hydraulic motor for an active control of damping force, and a hydraulic cylinder (3) and a hydraulic motor (6); wherein the hydraulic cylinder includes a relatively independent oil storage cylinder (4) and a working cylinder (31); the working cylinder is provided with a first piston piece (32) and is divided into an expansion chamber (321) and a contraction chamber (322) by the first piston piece (fig 1); the expansion chamber (321) is in communication with the oil storage cylinder (4) by means of a first one-way oil discharge pipe (fig 1, 34/341); the contraction chamber (322) is in communication with the oil storage cylinder by means of a second one-way oil discharge pipe (34/341); the oil storage cylinder (4) defines an oil outlet hole (fig 1 at least top of 4); an input end of the hydraulic motor (6) is connected to the oil outlet hole (fig 1); an output end of the hydraulic motor (6) is in communication respectively with the expansion chamber (321) by means of a first one-way oil return pipe (35/351) and with the contraction chamber (322) by means of a second one-way oil return pipe (35/351); thereby the hydraulic motor can be driven to perform one-way rotation by the first piston piece reciprocating in the working cylinder (at least English, abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201953557 U) in view of Murakami (US-8783696). 
Regarding claims 3 and 10, Wang discloses the hydraulic cylinder as set forth above but lacks wherein the storage space is attached to the cylinder.  Murakami teaches wherein a vibration damping device includes a cylinder body (10a) in which a second piston piece (11d) is disposed and the cylinder body is divided into the oil storage cylinder (11C/32) and the working cylinder (27A) by the second piston piece (fig 5, 11D, col. 10, lines 11-15) and wherein the oil storage (11C/32) are linearly arranged (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to assemble the storage space in line with the working cylinder at least in order to save space and thus not require a separate mounting structure for the storage space. 
Regarding claim 6, Wang discloses wherein the first one-way oil discharge pipe (341), the second one-way oil discharge pipe (341), the first one- way oil return pipe (351), and the second one-way oil return pipe (351) are all disposed outside the cylinder body (fig 1).
Regarding claim 7, Wang discloses the hydraulic cylinder as set forth above but is silent as to a housing.  Murakami teaches wherein a vibration damping device includes a cylinder body (10a) including a housing (at least including 14, 111, 113, and 15) which houses all of the internal piping (at or near 14B) of the active suspension device.  The housing also includes a first mounting seat (17) and a second mounting seat (18) are disposed at an interval on an outer wall (14, 111, 113, and 15 or at least the outer periphery of the device 10) of the housing in a longitudinal direction (fig 1); a spring (13) is sleeved on the outer wall of the housing, and two ends of the spring respectively abut the first mounting seat and the second mounting seat (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the damping device of Wang with a housing as in Murakami at least in order to protect the inner parts and structure of the damper from road debris and other outside contaminants. 
Regarding claim 9, Wang discloses wherein the cylinder body (3) is cylindrical (fig 1).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201953557 U) in view of Applicant’s provided art (CN-205479087)
Regarding claim 14, Wang discloses a hydraulic cylinder (3) and a hydraulic motor (6); wherein the hydraulic cylinder includes a relatively independent oil storage cylinder (4) and a working cylinder (31); the working cylinder is provided with a first piston piece (32) and is divided into an expansion chamber (321) and a contraction chamber (322) by the first piston piece (fig 1); the expansion chamber (321) is in communication with the oil storage cylinder (4) by means of a first one-way oil discharge pipe (fig 1, 34/341); the contraction chamber (322) is in communication with the oil storage cylinder by means of a second one-way oil discharge pipe (34/341); the oil storage cylinder (4) defines an oil outlet hole (fig 1 at least top of 4); an input end of the hydraulic motor (6) is connected to the oil outlet hole (fig 1); an output end of the hydraulic motor (6) is in communication respectively with the expansion chamber (321) by means of a first one-way oil return pipe (35/351) and with the contraction chamber (322) by means of a second one-way oil return pipe (35/351); thereby the hydraulic motor can be driven to perform one-way rotation by the first piston piece reciprocating in the working cylinder (at least English, abstract). 
Wang is silent as to the control of the active suspension in fig 1.  Wang et al. teaches a vibration damper (100) and an active suspension, the vibration damper comprising a rotary motor (5) which is controllable and controls a hydraulic motor (4) to operate active control of a damping force; the rotary motor and a power source (20) in the vibration damper are electrically connected to a motor controller (7), the motor controller being electrically connected to an ECU (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the active suspension of Wang with an electronic control system at least in order to perform intended task of control of an active suspension.
Allowable Subject Matter
Claims 2, 4, 13, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 8, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657